DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  Claims 13 and 15 both depend off claim 9 but recite the limitation “the case”. This term is not introduced in claim 9 and is instead introduced in claim 12. Thus both claims lack antecedent basis and should depend off claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pail (Pub. No.: US 2002/0123692 A1).
Regarding claim 9, Pail discloses a body movement detection sensor (e.g. see element 10) comprising: a sensor section (e.g. see element 14, [0033]) having a non-elastic piezoelectric film and to be worn on a chest region; a right belt member (e.g. see element 18A)extending from a right side of the sensor section; a left belt member (e.g. see element 18B) extending from a left side of the sensor section; and an engagement member (e.g. see elements 20A and 20B) for engaging an end portion of the right belt member and an open- end portion of the left belt member with each other; wherein the piezoelectric film exhibits piezoelectric effect in a length direction (e.g. see [0032]-[0033]), the right belt member and the left belt member have substantially no elasticity (e.g. see [0032]-[0033]. Note: The bands 15A, 15B stretch, not the strap), the body movement detection sensor further comprises an elastic sheet directly or indirectly connected to the right belt member and the left belt member (e.g. see elements 15A, 15B, [0032]-[0033]), the piezoelectric film and the elastic sheet are arranged substantially without irregularities when viewed from a side, and the elastic sheet has a maximum amount of expansion larger than an amount of change of a thorax during breathing, has a length equal to or smaller than one-sixth of a total length of the right belt member and the left belt member, and is arranged so as to be within a range in front or back of the chest region of a wearer (e.g. see [0027]-[0033], figures 1 and 2).
Regarding claim 16, Pail discloses the elastic sheet consists of a plurality of elastic sheets arranged so as to hold the piezoelectric film between the elastic sheets (e.g. see elements 15A, 15B, [0032]-[0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pail in view of Ashby (Pub. No.: US 2014/0073970 A1).
Regarding claim 11, Pail discloses the claimed invention except for a slide member that makes a length of the right belt member and/or the left belt member adjustable. Ashby teaches that it is known to use such a modification as set forth in figure 2 element 104, [0039] to provide more convenient means to adjust the strap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Pail, with such a modification as taught by Ashby, since such a modification would provide the predictable results of more convenient means to adjust the strap.
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pail.
Regarding claim 10, Pail discloses the claimed invention except for the elastic sheet has: a maximum amount of expansion of 30 to 120 mm for adults; a maximum amount of expansion of 10 to 20 mm for infants; or a maximum amount of expansion of 20 to 60 mm for children. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Pail, with a 
Regarding claim 12, Pail discloses the claimed invention except for the sensor section comprises a case covering the piezoelectric film and the elastic sheet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Pail, with such a modification since it was known in the art that protective coverings is used to provide the predictable results of more robust protection for the device circuitry.

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Note: The claim objections above regarding the lack of antecedent basis must be addressed as well).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stasz (Pub. No.: US 2009/0259135 A1) and Kim et al. (Pub. No.: US 2010/0198084 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP C EDWARDS/Examiner, Art Unit 3792        

/Amanda K Hulbert/Primary Examiner, Art Unit 3792